Citation Nr: 0504021	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-35 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola

INTRODUCTION

The veteran had active service from December 1975 to December 
1978 and from June 1981 to September 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision by the No. Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The issue of service connection for diabetes mellitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a July 1993 rating decision, the RO denied service 
connection for diabetes mellitus.  The RO notified the 
veteran of this decision and his procedural and appellate 
rights by letter dated August 9, 1993; he did not appeal and 
that decision became final.  

2.  Evidence submitted since the July 1993 rating decision is 
new and, by itself and when considered with previous evidence 
of record, relates to unestablished facts necessary to 
substantiate the claim.  


CONCLUSION OF LAW

Evidence received since the July 1993 rating decision is new 
and material, and the claim for service connection for 
diabetes mellitus is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.  

The agency of original jurisdiction decision has not properly 
notified the veteran of the information and evidence not of 
record that is necessary to substantiate the claim to reopen 
service connection for diabetes mellitus.  However, further 
discussion of the duty to notify and the duty to assist is 
unnecessary in this case as the Board finds that the veteran 
has submitted new and material evidence to reopen his claim.  
Consequently, there is no prejudice to the appellant.  


New and Material Evidence

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In a July 1993 rating decision, the RO denied service 
connection for diabetes mellitus.  

In his September 1992 application for compensation the 
veteran raised a claim for service connection for diabetes 
mellitus.  He made no specific contentions in support of his 
claim.  

The service medical records did not show treatment or 
diagnosis for diabetes mellitus.  The August 1992 separation 
medical examination showed the veteran's glucose level was 
132.  Repeat testing showed a level of 113.  There was no 
diagnosis of diabetes mellitus.  During the November 1992 VA 
examination serology testing showed the veteran's glucose 
level was 98.  His urine glucose was negative.  The physician 
stated that diabetes mellitus was denied by the veteran and 
not documented by history or by laboratory data.  

The RO determined that the service medical records did not 
show evidence of diabetes mellitus.  The RO also determined 
that the VA compensation examination did not show a diagnosis 
of diabetes mellitus.  The RO held that, in the absence of a 
diagnosis of diabetes mellitus, service connection was not 
warranted.  

The RO notified the veteran of the adverse determination and 
of his procedural and appellate rights by correspondence, 
dated August 9, 1993.  The veteran did not appeal and that 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

A final decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in § 3.105 of this part.  
38 C.F.R. § 3.104(a).  

When a claim to reopen is presented, the Secretary must first 
determine whether the evidence presented or secured since the 
last final disallowance of the claim is new and material.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  A claim will be reopened and 
reviewed if new and material evidence is submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2004).  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is submitted, the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992).  

The evidence added to the record since the July 1993 rating 
decision includes numerous VA medical treatment records and a 
July 2002 private medical opinion.  

VA medical treatment records show the veteran was diagnosed 
as diabetic in 1996 based on three elevated glucose readings.  
In 1997 the diagnosis was non-insulin dependent diabetes 
mellitus under good control.  In 1998 the diagnosis was Type 
II diabetes mellitus.  

In the July 2002 private medical statement the veteran's 
treating physician opines that, after reviewing the veteran's 
medical records, the veteran should have been diagnosed with 
adult onset diabetes at the time of the August 1992 
separation medical examination.  The physician states that 
the veteran's blood sugar was 132 at that time.  The 
physician states that the veteran tried to control his sugar 
with diet, but he then started on medication for diabetes 
beginning in 1993.  

The above evidence is new because it was not previously of 
record at the time of the July 1993 rating decision.  The 
additional medical evidence is material because it 
establishes that the veteran has a current diagnosis of 
diabetes mellitus.  It also includes competent medical 
evidence that relates the veteran's diabetes mellitus to 
active service.  

Consequently, this evidence added to the record since the 
July 1993 rating decision relates to unestablished facts 
necessary to substantiate the claim.  

The Board must assume the credibility of this evidence when 
making a determination as to whether new and material 
evidence has been submitted.  Justus, 3 Vet. App. at 513.  

An assessment of the probative value of the evidence in this 
case can only be made when adjudicating the merits based on 
all the evidence of record.  

The Board concludes that the evidence received since the July 
1993 rating decision is new and material, and the claim for 
this benefit is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. 38 C.F.R. § 3.156(a) (2004).  


ORDER

New and material evidence having been received, the claim for 
service connection for diabetes mellitus is reopened; to that 
extent, the appeal is granted.  

REMAND

VA medical treatment records show the veteran was first 
diagnosed as diabetic in 1996.  In a July 2002 private 
medical statement the veteran's treating physician stated 
that the veteran tried to control his sugar with diet, but he 
then started on medication for diabetes beginning in 1993.  
He later corrected this to reflect that the veteran started 
on medication in 1996.  He opined that the veteran should 
have been diagnosed with adult onset diabetes at the time of 
August 1992 separation medical examination.  The physician 
stated that the veteran's blood sugar was 132 at that time.  
He also opined that skin rashes that began during active 
service were probably the first manifestation of the 
veteran's diabetes.  

The physician did not address the fact that repeat testing 
during the August 1992 separation medical examination showed 
a blood sugar level of only 113.  The physician also did not 
address other November 1992 VA examination findings, 
including:  serology testing that showed the veteran's 
glucose level was 98; a negative urine glucose test; and the 
statement of the examining physician that diabetes mellitus 
was denied by the veteran and not documented by history or by 
laboratory data.  

The provisions of the VCAA state that the VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of records does not contain sufficient competent medical 
evidence to decide the claim, but:

(A)	Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent 
symptoms of disability;
(B)	Establishes that the veteran suffered an event, injury, 
or disease in service, or an applicable presumptive 
disease; and 
(C)	Indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or 
disease in service.  
38 C.F.R. § 3.159(c)(4) (2004).  

Here, a medical examination and/or opinion are necessary 
because the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2004).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  Request that 
the veteran provide any evidence in his 
possession that pertains to the claim as 
explicitly required by 38 C.F.R. 
§ 3.159(b).  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  Request the veteran to identify the 
names, addresses, and dates of treatment 
for all medical care providers, VA and 
non-VA, inpatient and outpatient, who 
possess additional records referable to 
treatment for his diabetes mellitus.  The 
veteran should provide all necessary 
written releases for these records.  If 
any of the identified records cannot be 
obtained, the veteran should be notified 
of such and the efforts used in 
requesting these records.  

3.  Arrange for a comprehensive VA 
examination to determine the nature and 
etiology of the veteran's diabetes 
mellitus.  It is imperative that the 
physician designated to examine the 
veteran review the evidence in his claims 
folder, including a complete copy of this 
REMAND.  All indicated tests and studies 
should be accomplished and all clinical 
findings should be reported in detail.  

Based on a review of the claims folder 
and the examination of the veteran, the 
physician is to opine on the following 
questions:  

Is it at least as likely as not (50% 
probability or greater) that the 
veteran's diabetes mellitus began during 
active service?  

Is it at least as likely as not (50% 
probability or greater) that the 
veteran's diabetes mellitus manifested to 
a disabling degree; i.e., at minimum, the 
veteran had diabetes mellitus that was 
manageable by a restricted diet only, 
during the initial post-service year?  

Is it at least as likely as not (50% 
probability or greater) that the 
veteran's post-service diagnosis of 
diabetes mellitus is related to any 
incident or event of active service?  

The physician should address all relevant 
evidence contained in the claims folder, 
including the August 1992 separation 
medical examination, the November 1992 VA 
examination findings, the outpatient 
treatment records showing the initial 
diagnosis of diabetes mellitus in 1996, 
and the medical statements and opinions 
of record that pertain to the issue of 
causation.  A complete rationale should 
be given for all opinions and conclusions 
expressed.  

4.  The issue of entitlement to service 
connection for diabetes mellitus should 
then be readjudicated.  If the requested 
benefit is not granted, a supplemental 
statement of the case (SSOC) should be 
furnished.  The SSOC must contain notice 
of all applicable criteria pertinent to 
the veteran's claim on the issues of 
service connection.  A reasonable period 
of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


